Name: Commission Regulation (EC) No 1275/2001 of 27 June 2001 fixing the production aid for tinned pineapple and the minimum price to be paid to pineapple producers for the 2001/02 marketing year
 Type: Regulation
 Subject Matter: plant product;  economic policy;  prices;  cooperation policy;  foodstuff
 Date Published: nan

 Avis juridique important|32001R1275Commission Regulation (EC) No 1275/2001 of 27 June 2001 fixing the production aid for tinned pineapple and the minimum price to be paid to pineapple producers for the 2001/02 marketing year Official Journal L 175 , 28/06/2001 P. 0016 - 0016Commission Regulation (EC) No 1275/2001of 27 June 2001fixing the production aid for tinned pineapple and the minimum price to be paid to pineapple producers for the 2001/02 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 525/77 of 14 March 1977 establishing a system of production aid for tinned pineapple(1), as last amended by Regulation (EEC) No 1699/85(2), and in particular Article 8 thereof,Whereas:(1) Commission Regulation (EEC) No 2077/85(3), as last amended by Regulation (EC) No 1631/2000(4), lays down detailed rules for applying the system of production aid established by Regulation (EEC) No 525/77 and in particular specifies the products on which the aid is payable.(2) The minimum price and the production aid for tinned pineapple should be fixed for the 2001/02 marketing year in accordance with Articles 4 and 5 of Regulation (EEC) No 525/77.(3) Article 1(1)(a) and (b) of Regulation (EEC) No 2077/85 defines two types of tinned pineapple on which the aid is payable. On the basis of the Commission's information, Community production of tinned pineapple as defined in Article 1(1)(a) of that Regulation will be nil for the 2001/02 marketing year. As a consequence, aid should accordingly be fixed solely for tinned pineapple covered by Article 1(1)(b) of that Regulation.(4) The Management Committee for Processed Fruit and Vegetables has not delivered an opinion within the time limit set by its Chairman,HAS ADOPTED THIS REGULATION:Article 1For the 2001/02 marketing year:(a) the minimum price referred to in Article 4 of Regulation (EEC) No 525/77 to be paid to pineapple producers shall be EUR 414,13 per tonne net ex-producer's plant;(b) the production aid for tinned pineapple referred to in Article 5 of that Regulation shall be EUR 2400,67 per tonne net for products referred to in Article 1(1)(b) of Regulation (EEC) No 2077/85.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 June 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 73, 21.3.1977, p. 46.(2) OJ L 163, 22.6.1985, p. 12.(3) OJ L 196, 26.7.1985, p. 28.(4) OJ L 187, 26.7.2000, p. 25.